Filed 9/28/20 Wagner v. City of Santa Ana CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 MATT WAGNER,

      Plaintiff and Appellant,                                           G058405

           v.                                                            (Super. Ct. No. 30-2019-01049618)

 CITY OF SANTA ANA,                                                      OPINION

      Defendant and Respondent;

 PURPLE HOLLISTIC,

      Real Party in Interest and Respondent.



                   Appeal from an order of the Superior Court of Orange County, Theodore R.
Howard, Judge. Dismissed.
                   Donna Bader for Plaintiff and Appellant.
                   Sonia R. Carvalho and Kyle C. Nellesen; Dentons US and Justin Reade
Sarno for Defendant and Respondent.
                   Segreti Law Office and Louis M. Segreti for Real Party in Interest and
Respondent.
                                     INTRODUCTION
              The appeal of Matt Wagner from the denial of his petition for writ of
mandate to compel respondent City of Santa Ana to issue him a permit for an adult-use
marijuana retail business must be dismissed for lack of jurisdiction. Wagner’s notice of
appeal was fatally deficient: it identified no order or judgment from which he appealed
or the date of any order or judgment. It did not specify the code section authorizing the
appeal. It did not even give his name as the appellant. Although California has a policy
of liberal construction of notices of appeal, we must have something to construe. A
notice of appeal that is, in effect, a blank page does not comply with California Rules of
Court, rule 8.100 and is insufficient to confer jurisdiction. We requested and received
supplemental briefing on the jurisdictional issue.
                                           FACTS
              The origin of this dispute lies in the legalization of marijuana, first for
medicinal purposes and then for general adult use. Santa Ana’s municipal code was
amended in 2015 to regulate medical marijuana dispensaries. Regulatory service permits
(RSPs) were distributed through a lottery. Unsuccessful applicants for permits were
placed on a waiting list, and as the lottery winners dropped out for one reason or another,
applicants moved off the waiting list and onto the eligibility list.
              Both Wagner and real party in interest Purple Hollistic were on the 2015
waiting list. Purple Hollistic’s position was 18; Wagner’s was 159.
              In 2017, Chapter 40 was added to the Santa Ana Municipal Code to
regulate adult-use marijuana retail businesses. Both Purple Hollistic and Wagner applied
for one of the limited number of adult-use RSPs. Santa Ana refused to continue
processing Wagner’s application because Purple Hollistic had already applied for a retail
permit at the site Wagner had chosen, and the regulations prohibited two marijuana
businesses from operating within 500 feet of each other.



                                               2
                 Wagner petitioned for a writ of mandate against both Santa Ana and Purple
Hollistic. He had a number of complaints about the processing of his adult-use
application and about Santa Ana’s purportedly preferential and improper treatment of
Purple Hollistic’s application. In essence he wanted the trial court to disqualify Purple
Hollistic as an applicant and order Santa Ana to process his application and, presumably,
grant him an adult-use RSP. The theory seemed to be that with Purple Hollistic out of the
way, nothing stood between Wagner and his RSP.
                 After a hearing on July 18, 2019, the trial court denied the petition for writ
of mandate. The court issued a minute order on the same day. It took the matter under
submission to rule on Wagner’s insistence he was entitled to a trial and statement of
decision. The court issued a statement of decision on August 19, once again denying the
            1
petition. The record does not include a final judgment of dismissal.
                 Wagner filed a notice of appeal on October 2, 2019. The caption
information was filled out, and Wagner’s attorney signed the notice. Other than a check
in the box for “other,” however, the notice provides no further information. The name of
the appellant, the order appealed from, and the date of the order are not included. In
addition, the description of the matter appealed and the code section authorizing the
appeal – required information when checking the “other” box – is not provided.
                                               DISCUSSION
                 California Rules of Court, rule 8.100(a)(2) provides: “The notice of appeal
must be liberally construed. The notice is sufficient if it identifies the particular judgment
or order being appealed. The notice need not specify the court to which the appeal is
taken; the appeal will be treated as taken to the Court of Appeal for the district in which
the superior court is located.” (Italics added.)


        1
                 The court issued a statement of decision even though Wagner had not complied with Code of Civil
Procedure section 632 by specifying the controverted issues as to which he was requesting a statement of decision.
The court made its own choice about which issues were controverted.


                                                        3
              In this case, Wagner’s notice of appeal did not identify any particular
judgment or order, either by name or by date. The only mark made on the Judicial
Council form notice of appeal was a check mark in the “other” box, without any further
information regarding the code section authorizing the appeal. The notice did not even
include Wagner’s name in the space on the form for the appellant’s name.
              A notice of appeal that fails to specify the judgment or order appealed from
is insufficient to confer jurisdiction on a reviewing court. (See Sole Energy Co. v.
Petrominerals Corp. (2005) 128 Cal.App.4th 212, 239, 240; Rudick v. State Bd. of
Optometry (2019) 41 Cal.App.5th 77, 89-90; Faunce v. Cate (2013) 222 Cal.App.4th
166, 170 [“‘Our jurisdiction on appeal is limited in scope to the notice of appeal and the
judgment or order appealed from.’ [Citation.] We have no jurisdiction over an order not
mentioned in the notice of appeal”].) “Despite the rule favoring liberal interpretation of
notices of appeal, a notice of appeal will not be considered adequate if it completely
omits any reference to the judgment being appealed.” (Shiver, McGrane & Martin v.
Littell (1990) 217 Cal.App.3d 1041, 1045.)
              Wagner has cited a dozen cases in which the appeal went forward despite
deficiencies in the notice of appeal. In none of these cases, however, was the form a
complete blank. In D’Avola v. Anderson (1996) 47 Cal.App.4th 358, for example, the
mistake was the wrong case number. The name of the order appealed from was
meticulously spelled out as was the date of the order. (Id. at pp. 360-361.) In two
dependency cases, the notice of appeal specified the jurisdiction order (non-appealable)
instead of the disposition order (appealable) issued on the same day. The reviewing
courts construed the notice of appeal to be from the latter. (In re Daniel Z. (1992) 10
Cal.App.4th 1009, 1017; In re Jennifer V. (1988) 197 Cal.App.3d 1206, 1208-1209.) In
other cases, the notice specified a non-appealable order instead of the accompanying
judgment. (Walker v. Los Angeles County Metropolitan Transportation Authority (2005)
35 Cal.4th 15, 19 [order denying motion for new trial]; Setliff v. E. I. Du Pont de

                                             4
Nemours & Co. (1995) 32 Cal.App.4th 1525, 1532-1533 [order sustaining demurrer]; Luz
v. Lopes (1960) 55 Cal.2d 54, 59.) In still other cases, the wording of the notice created a
possible ambiguity as to what issues the appeal encompassed. (Harrelson v. Miller &
Lux, Inc. (1920) 182 Cal. 408, 414-415; In re Joshua S. (2007) 41 Cal.4th 261, 272.) In
no case, however, did the notice of appeal fail to specify any order or judgment at all.
Before the question of whether the notice was “reasonably clear” arose in these cases,
there was some indication on the notice itself of what the appeal was about.
              Wagner’s argument implies that a party who left the notice of appeal
substantially blank should be given a pass, even though a party who filled out the form
incorrectly can have his appeal dismissed. The “liberal construction” rule presupposes
that there is something in the notice of appeal to interpret. In this case, however, there is
nothing.
                                      DISPOSITION
              The appeal is dismissed. Respondents are to recover their costs on appeal.




                                                  BEDSWORTH, ACTING P. J.

WE CONCUR:



ARONSON, J.



IKOLA, J.




                                              5